Citation Nr: 1417150	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  04-40 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for shortness of breath, including secondary to service-connected posttraumatic stress disorder (PTSD), and/or obesity.

3. Entitlement to service connection for idiopathic photophobia (claimed as loss of night visions), including secondary to service-connected PTSD.

4. Entitlement to service connection for skin rash, bilateral legs, including secondary to service-connected PTSD.

5. Entitlement to service connection for musculoskeletal tension headaches, including secondary to service-connected PTSD, and/or a sinus condition.

6. Entitlement to service connection for Meniere's syndrome, including secondary to service-connected PTSD, and/or service-connected bilateral hearing loss.

7. Entitlement to service connection for chronic fatigue syndrome (CFS), including secondary to service-connected PTSD.

8. Entitlement to service connection for a sinus condition, including secondary to service-connected PTSD.

9. Entitlement to service connection for hypertension, including secondary to service-connected PTSD.

10. Entitlement to service connection for varicose veins, including secondary to service-connected PTSD.

11. Entitlement to service connection for cold injury residuals / arthralgia of the joints, including secondary to service-connected PTSD.

12. Entitlement to service connection for umbilical hernia, including secondary to service-connected PTSD.

13. Entitlement to service connection for dyslipidemia, including secondary to service-connected PTSD.

14. Entitlement to service connection for edema with trace of pitting, right leg,  including secondary to service-connected PTSD.

15. Entitlement to service connection for eczema, bilateral hands, legs and back, including secondary to service-connected PTSD.

16. Entitlement to service connection for onychomycosis, including secondary to service-connected PTSD.

17. Entitlement to service connection for morbid obesity, including secondary to service-connected PTSD, and/or chronic fatigue syndrome.

18. Entitlement to service connection for diabetes mellitus, including secondary to service-connected PTSD.

19. Entitlement to service connection for an acquired psychiatric disorder other than PTSD (claimed as major depressive disorder, and/or chronic adjustment disorder), including secondary to service-connected PTSD.

20. Entitlement to service connection for a disability claimed as auscultation, including secondary to service-connected PTSD.

21. Entitlement to service connection for obstructive sleep apnea, including secondary to service-connected PTSD.

22. Entitlement to service connection for erectile dysfunction, including secondary to service-connected PTSD.

23. Entitlement to service connection for peripheral neuropathy, lower extremities, including secondary to service-connected PTSD, and/or diabetes mellitus.

24. Entitlement to service connection for peripheral neuropathy, upper extremities, including secondary to service-connected PTSD, and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas. Jurisdiction was later transferred to the RO located in Albuquerque, New Mexico. A January 2014 hearing was later held at the Board's Central Office in Washington, D.C. before the undersigned Acting Veterans Law Judge. The Veteran has also since provided additional evidence (consisting of an occupational handbook from service), along with a waiver of RO initial consideration, which is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1400 (2013).

The Board has recharacterized most issues on appeal to reflect theories of entitlement of secondary service connection consistently averred by the Veteran,   to particularly include an alleged secondary relationship to his existing           service-connected PTSD. See 38 C.F.R. § 3.310 (providing for service connection for a condition proximately due to or the result of a service-connected disability).  Apart from two instances in which the Board is granting claims on appeal,                   the remand of the remaining claims for further development will duly permit RO consideration of secondary service connection in the first instance, without detrimental impact to these matters. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

During the January 2014, the Veteran's designated representative raised          the additional issue of Clear and Unmistakable Error (CUE) within a            September 2008 RO rating decision, in regard to the assignment of a                   60 percent evaluation, but no higher, for service-connected arteriosclerotic heart disease with myocardial infarction. This issue has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 


The Board presently decides claims for service connection for headaches, hypertension, dyslipidemia and auscultation. The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The October 2008 VA general medical examination concluded that the Veteran's hypertension and headaches were at least as likely as not chronically aggravated by his service-connected PTSD.

2. The finding of dyslipidemia, or high cholesterol, is a laboratory measurement which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.

3. There is no cognizable clinical condition, or otherwise current disability, associated with the claimed entitlement to service connection for "auscultation."


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for hypertension, as secondary to service-connected PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R.                  §§ 3.102, 3.159, 3.310 (2013).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for headaches, as secondary to service-connected PTSD. 38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R.                  §§ 3.102, 3.159, 3.310 (2013).

3. The criteria are not met for service connection for high cholesterol. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R.                  §§ 3.102, 3.159, 3.310 (2013).
4. The criteria are not met for service connection for a disability manifested by "auscultation." 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding service connection for hypertension and headaches, which the Board herein grants, in light of the full favorable disposition discussion of VCAA compliance is not required. (Reasons and bases for the decisional rationale on these two claims are further encapsulated already above.)

As to the remaining issues being decided, through VCAA notice correspondence, the RO notified the Veteran as to each element of satisfactory notice. The relevant notice information also must have been timely sent, as the Court has prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). In this instance, whereas some of the relevant notice correspondence post-dated issuance of           the rating decisions on appeal (in particular, an August 2007 letter apprising                 the Veteran as to criteria for secondary service connection), the Veteran has had a sufficient time period within which to respond well in advance of the most recent Supplemental Statement of the Case (SSOC) which readjudicated the claims. Moreover, there is no indication of any further available information or evidence to obtain. Thus, the Veteran has had the full opportunity to participate in the adjudication of these claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

There also has been compliance with VA's duty to assist, through obtaining                 the Veteran's service treatment records (STRs), and VA outpatient records.         The Veteran himself provided private treatment records and personal statements, and testified at a hearing. The Board finds no other development action warranted  at this time. Whereas the remand below requests records with regard to Social Security Administration (SSA) disability benefits, that action is unnecessary as to claimed service connection for dyslipidemia and auscultation, for which, as explained below, service connection inherently cannot be awarded. Nor is VA examination warranted, inasmuch neither dyslipidemia nor auscultation represents a compensable disability under VA law. There is no possibility of a present disability that may be etiologically related to active military service. Thus, there is no legal duty to provide a VA exam. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

In sum, the record reflects that the facts pertinent to the claims being denied herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claims on the merits. 
Service Connection for Dyslipidemia

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) 

The elements of a valid claim for direct service connection are as follows:                     (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reviewing the Veteran's long-term medical history, there is indication of dyslipidemia (though this has improved to some extent in more recent years.)  There is no material question that the Veteran has, or has had high cholesterol.                        This notwithstanding, however, elevated cholesterol does not present a tenable basis upon which service-connected disability compensation may be predicated.  

Unfortunately, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding. See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

VA law restricts claims for service connection to that which involves a current qualifying disability. See Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");             see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 
In this instance, therefore, the Veteran cannot establish recovery for dyslipidemia.  It nonetheless warrants mention that the Veteran already has been awarded service connection for cardiovascular disability associated with his underlying dyslipidemia. However, again, the dyslipidemia in and of itself does not present a disabling condition to warrant service connection, and therefore this claim is being denied. The benefit-of-the-doubt doctrine does not apply as the preponderance of the evidence is unfavorable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for "Auscultation"

The claimed entitlement to service connection for auscultation cannot be established, inasmuch as there is no cognizable clinical condition alleged as disabling. Rather, auscultation denotes a medical procedure of investigating illness.  Per medical dictionary, auscultation means "the act of listening for sounds within the body, chiefly for ascertaining the condition of the lungs, heart, pleura, abdomen and other organs, and for the detection of pregnancy." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 180 (30th ed. 2003).
Hence, absent a valid claimed disability, this claim is denied.


ORDER

Service connection for tension headaches, secondary to PTSD, is granted.

Service connection for hypertension, secondary to PTSD, is granted.

Service connection for dyslipidemia is denied.

Service connection for a disability claimed as auscultation is denied.





REMAND

Regarding the remaining claims on appeal, there are outstanding records to obtain regarding an award of Social Security Administration disability benefits, particularly as the claims file includes only the SSA decision awarding entitlement, not the supporting medical records. Further inquiry is therefore warranted.                      See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The Board also finds necessary to direct the Veteran undergo a series of                     VA Compensation and Pension examinations. Whereas prior VA examination of October 2008 emphasized whether several claimed disabilities were secondarily related to PTSD, further evaluation should pursue the theory of direct                     service connection, i.e., incurrence or aggravation therein. One exception is chronic fatigue syndrome, for which a secondary relationship to PTSD is established,            but not a confirmed CFS diagnosis in accordance with 38 C.F.R. § 4.88a, necessitating its own inquiry. Meniere's syndrome likewise should be reviewed to determine if it is the result of bilateral hearing loss. Moreover, a definitive current portrayal of service-connected bilateral hearing loss incorporating speech discrimination scores (or else valid discussion of why such data cannot be provided) is warranted.       

Accordingly, these claims are REMANDED for the following action:

1. Obtain copies of the SSA's administrative decision regarding the Veteran's claim for disability benefits with that agency, along with all medical records underlying the determination. Then associate all records received with his VA claims file.

2. Schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R.                  § 4.85, Diagnostic Code 6100. The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found. With regard to obtaining speech discrimination scores, please indicate review of the March 2013 VA examiner's statement that such data could not be reliably obtained.              Should it again be determined that speech discrimination scores are not feasible, please provide  a detailed rationale for why this is the case.

It is further requested that the VA examiner confirm whether the Veteran presently manifests Meniere's syndrome, and if so, determine whether Meniere's syndrome at least as likely as not (50 percent or greater probability) is caused by or has been chronically aggravated by service-connected bilateral hearing loss.

The examiner should include in the examination report the rationale for any opinion expressed.
	
3. Then schedule a VA respiratory system examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.                 All indicated tests and studies should be performed,             and all findings should be set forth in detail. 

The examiner should then provide a diagnosis of all current respiratory disorders -- claimed as shortness of breath; sinus condition; and obstructive sleep apnea.         Then please opine as to whether the diagnosed condition(s) is/are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service, based on his reported medical history and documented episodes of bronchitis therein.  Please indicate specific consideration of the Veteran's assertions that he had in-service exposure to ethylene glycol; exposure to jet fuel; sleep difficulties therein (including snoring); and consistent sleep deprivation incidental to occupational duties.

The examiner should include in the examination report the rationale for any opinion expressed.

4. Schedule a VA visual examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm that the Veteran has idiopathic photophobia (or substantially similar condition). If so, then opine as to whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service, based on his reported medical history of excessive sunlight exposure aboard an aircraft carrier (including observed sunlight glare from the water surface). 

The examiner should include in the examination report the rationale for any opinion expressed.

5. Schedule a VA dermatological examination, preferably during an active phase of any outwardly visible dermatological condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then provide a diagnosis of all current dermatological disorders -- claimed as skin rash, bilateral legs; eczema, bilateral hands, legs and back; and onychomycosis. Then please opine as to whether the diagnosed condition(s) is/are at least as likely as not              (50 percent or greater probability) etiologically related to the Veteran's active military service, based on his reported medical history. Please indicate specific consideration of the Veteran's assertions that he had in-service exposure to ethylene glycol; exposure to jet fuel; and excessive sunlight exposure.       

Please further determine whether the Veteran presently has edema of the right leg, and if so, whether that condition at least as likely as not was incurred in or                is otherwise etiologically related to his active military service, including a documented episode of cellulitis to the lower extremities therein.  

The examiner should include in the examination report the rationale for any opinion expressed.

6. Schedule a VA examination with general practitioner physician suitably qualified to evaluate chronic fatigue syndrome, and claimed obesity. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.
The examiner should first determine whether the Veteran presently meets the diagnostic criteria for a clinical finding of chronic fatigue syndrome, consistent with the requirements set forth under 38 C.F.R. § 4.88a.        Please indicate review of relevant clinical findings already obtained on the VA examination of October 2008. (Should the diagnosis of CFS be confirmed, an opinion regarding etiology of the same is not required at this point in time.)               

Second, indicate whether the claimed condition of  morbid obesity is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service. Take into account in this regard the opinion of a VA nurse practitioner (see "Virtual VA" electronic file, entry from May 5, 2012) that obesity             may have had some causal relationship to traumatic episodes involving food/eating during military service. Also, should CFS have been diagnosed (within the precepts of  38 C.F.R. § 4.88a), please further indicate whether morbid obesity has been caused by or chronically aggravated by CFS.

The examiner should include in the examination report the rationale for any opinion expressed.

7. Return the claims folder to the VA examiner who conducted the VA mental health examination of                  April 2012, and request a supplemental opinion.                     The examiner is requested to provide a diagnosis of           all present psychiatric conditions which the Veteran manifests, including whether there is claimed major depressive disorder and/or chronic adjustment disorder.  Then please opine as to whether the diagnosed disorder(s) is/are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service. Also further opine whether any such diagnosed disorder is caused by or chronically aggravated by service-connected PTSD.

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the April 2012 examiner is not available, or is no longer employed by VA, schedule               the Veteran for an examination by an examiner who             has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

8. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

9. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


